Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        26-APR-2022
                                                        01:26 PM
                                                        Dkt. 5 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  IN RE KEAKA MARTIN, Petitioner


                        ORIGINAL PROCEEDING
                    (CASE NO. 3CPN-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Keaka Martin’s

petition for writ of mandamus, filed on April 19, 2022, and the

record, petitioner fails to demonstrate he has a clear and

indisputable right to the requested relief and that he lacks

alternative means to seek relief.    An extraordinary writ is thus

not warranted.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; such a writ is not intended to supersede the legal

discretionary authority of the trial courts, cure a mere legal
error, or serve as a legal remedy in lieu of normal appellate

procedures).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          DATED: Honolulu, Hawai#i, April 26, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2